Citation Nr: 0123479	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back and right hand disability. 


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1956 to June 1956.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Manchester, New Hampshire RO, which held that the veteran had 
not submitted new and material evidence to reopen his claim 
for a low back and right hand disability.  It should be noted 
that a video conference hearing was held before the 
undersigned in July 2001 and a Veterans Benefits Counselor 
assisted the veteran at the hearing.


REMAND

Historically, the veteran filed a claim for service 
connection for a low back and bilateral hand disability in 
May 1980.  By rating decision, dated June 1980, the RO denied 
service connection for both disabilities because the 
veteran's service medical records were negative for 
subjective complaints or objective findings of a low back or 
bilateral hand disability.  The veteran was given written 
notification of this determination that same month and a 
timely appeal was not thereafter received.  The rating 
decision, therefore, became final.  In February 1987, the 
veteran again submitted a claim to reopen his service 
connection claim for his right hand disability.  By rating 
decision, dated February 1987, the RO again denied the 
veteran's claim to reopen his service connection claim for 
his right hand disability because the evidence failed to 
establish a factual basis to grant service connection.  
Thereafter, the veteran filed a timely appeal and by a 
decision dated December 1987, the Board denied the veteran's 
claim to reopen because the evidence provided did not 
establish a new factual basis on which to grant service 
connection.  Thereafter, in April 1988, the veteran filed 
another claim to reopen his service connection claim for his 
right hand disability.  By rating decision, dated April 1988, 
the RO denied the veteran's claim to reopen because the 
evidence submitted was cumulative and repetitive in nature.  
The veteran filed a timely appeal and by a decision dated 
April 1989, the Board again denied the veteran's claim to 
reopen because the evidence provided did not establish a new 
factual basis to grant service connection.  In June 1989, the 
veteran once again filed a claim to reopen his service 
connection claim for his right hand disability.  By rating 
decision, dated July 1989, the RO once more denied the 
veteran's claim to reopen because the veteran had not 
submitted new and material evidence.  Again, the veteran 
timely filed an appeal, and by a decision dated December 
1990, the Board denied the veteran's claim to reopen because 
the evidence submitted did not provide a new factual basis 
upon which to allow service connection.  Once more, in 
December 1996, the veteran filed a claim to reopen his 
service connection claim for his right hand, as well as his 
lower back disability.  By rating decision, dated March 1997, 
the RO denied the veteran's claim to reopen both disabilities 
because the veteran did not submit new and material evidence.  
The veteran was given written notification of this 
determination in April 1997 and a timely appeal was not 
thereafter received.  Therefore, this rating decision became 
final.  In July 1998, the veteran filed a claim to reopen his 
service connection claim for his right hand and lower back 
disability.  By rating decision, dated January 1999, the RO 
denied the veteran's claim once again because the veteran had 
not submitted any medical evidence establishing that he 
sustained an injury to his right hand or lower back during 
service.

The veteran contends that he suffers from residuals of a 
right hand and lower back injury suffered during service.  
After review of the claims file, the Board notes that the 
veteran receives social security disability benefits.  The 
United States Court of Appeals for Veterans Claims has made 
it clear that Social Security records are relevant to claims 
for disability compensation and that not only the decision of 
that agency but also the records considered in arriving at 
the decision must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Although Social Security records are 
usually relevant to increased rating and unemployability 
determinations, the Board is of the opinion that they should 
be obtained in this case because of the history and diagnoses 
that might be contained in the medical reports supporting the 
grant of benefits.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should contact the Social Security 
Administration in order to obtain copies 
of all medical records considered in 
their decision to grant the veteran 
disability benefits, as well as a copy of 
the decision.  All records obtained 
should be associated with the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




